Case 2:20-cv-05501-PSG-SP Document 13 Filed 10/15/20 Page 1 of 1 Page ID #:70




  1     CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
  2     Dennis Price, Esq., SBN 279082
        Faythe Gutierrez, Esq., SBN 310430
  3     8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  4     (858) 375-7385; (888) 422-5191 fax
        Faytheg@potterhandy.com
  5
        Attorneys for Plaintiff
  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12     Gary Scherer,                            Case No. 2:20-cv-05501-PSG-SP
 13             Plaintiff,                       NOTICE OF APPEARANCE OF
                                                 COUNSEL
 14       v.
 15     Tul Reseda L.P., a California
        Limited Partnership;
 16     REM LLC, a California Limited
        Liability Company; and Does 1-
 17     10,
 18             Defendants.
 19
 20
 21         Please take notice that Faythe Gutierrez of the firm Center for Disability
 22   Access, 8033 Linda Vista Road, Suite 200, San Diego, CA 92111, hereby
 23   appears as counsel on behalf of Plaintiff Gary Scherer. All pleadings and other
 24   documents served onto Gary Scherer should also be directed to the
 25   attention of Faythe Gutierrez.
 26   Date: October 14, 2020           CENTER FOR DISABILITY ACCESS
 27
                                       By: /s/ Faythe Gutierrez
 28                                       Faythe Gutierrez
                                          Attorneys for Plaintiff

                                             1

      Notice of Appearance of Counsel                       2:20-cv-05501-PSG-SP
